SULLIVAN, Chief Judge
(concurring):
I agree with my Brother, Judge Cox, that the proceeding under United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967), has dispelled any suggestion of prejudice in this case. I write separately, however, to emphasize that the so-called “Bridging the Gap Program” should not have been utilized where a continuance had been granted. Moreover, I have attached as an appendix to this opinion pertinent portions of the regulations governing this program. They raise a question in my mind whether ex parte conversations concerning motion grants or denials are a proper part of it. See Ch. 10, U.S. Army Trial Judiciary Memo 89-1 (Trial Judiciary Standard Operating Procedure dated 16 February 1989) (filed by parties after oral argument). I join Judge Cox’ words of caution concerning this practice.
APPENDIX
Chapter 10

Counsel Training

1. Under the Bridging the Gap Program military judges are responsible for providing orientation and guidance to counsel concerning court-martial practices and procedures.
2. Purpose. The Bridging the Gap Program provides basic information and guidance concerning court-martial practices and procedures to newly assigned trial counsel and defense counsel with special attention *31to those with limited trial experience. While inexperienced counsel are given special emphasis, all military counsel are covered. Those who are relatively experienced in courts-martial also need information about local practices and procedures, such as the local Rules of Court and the trial script (boilerplate) in use at the particular installation.
3. Goals. The program has two principal goals:
a. To enhance the quality of advocacy in courts-martial by providing useful orientation to newly assigned trial and defense counsel;
b. To promote the most effective and efficient use of judicial resources.
As the first of these goals recognizes, trial judges have a professional responsibility to set high standards of advocacy within their jurisdictions and to take a hand in teaching counsel, especially inexperienced counsel, to be effective advocates. Underlying the second goal is a recognition that competent, well-trained advocates will help to ensure a judicial system that operates in an equitable, efficient manner.
4. Specific Objectives. To meet these goals, the program must accomplish five specific objectives:
a. Provide information and guidance concerning local practices and procedures;
b. Review trial and defense counsel duties with each counsel;
c. Identify special problem areas to avoid, such as ex parte discussions;
d. Provide practical advice in areas of practice and procedure in which counsel are traditionally weak, such as laying a proper foundation for the introduction of certain evidence;
e. Spotlight other specific problems of practice or procedure when they arise.
5. Responsibilities.
a. The Chief Trial Judge will develop the program and will supervise, monitor and coordinate its implementation in the field.
b. Chief Circuit Judges will supervise, monitor and coordinate the program within their respective circuits.
c. Individual Trial Judges will:
(1) Conduct the program at those installations which they support. If an installation has two resident judges, the senior resident judge will assign program responsibilities with the approval of the Chief Circuit Judge.
(2) Meet with each newly assigned trial or defense counsel within 30 days of his or her assignment, or prior to the counsel’s first court appearance, whichever occurs first, to discuss local practices and procedures and specific counsel duties of importance.
d. Trial judges are encouraged to critique inexperienced counsel after each of their first few trials as lead counsel until the judge concludes that no further critique is needed.
e. Assigning responsibilities in this manner serves several purposes. First, it allows centralized development where it can best be accomplished, that is, at the Office of the Chief Trial Judge. Secondly, it provides decentralized operation, thereby ensuring judiciary contact at the earliest stage of a counsel’s trial advocacy experience. Thirdly, Trial Judges are given discretion to decide when critique is needed. Finally, there are no required reports. However, the Chief Trial Judge will monitor the program’s operation closely and will review progress with Chief Circuit Judges at future conferences. It is recommended that each judge keep a personal log of orientation sessions and critiques which records names and dates.
6. Gateway Sessions. At the heart of the program are the initial sessions judges must conduct with counsel. These can be small-group or individual meetings, preferably held either in the judge’s private office or in the courtroom. At installations with no resident judge, the responsible judge should hold sessions during a TDY visit for trials. If necessary, the judge can make a special TDY trip to conduct orientation. It *32is important, however, that the orientation be completed before a counsel’s first courtroom appearance. At these sessions the judge should hand out copies of the local Rules of Court and the trial script and should then review these handouts in detail with the counsel. Other handouts might include sample documents such as findings and sentence worksheets and examples of the proper wording of a plea by exceptions and substitutions. Enclosure 1 contains a list of subjects which judges are expected to cover. This list is not intended to be all-inclusive. Individual judges should add other subjects based on their perception of local problem areas.
7. Post-trial Critiques. Counsel critiques will generally be informal, one-on-one sessions held immediately after a trial. At these meetings the judge should assess the strengths and weaknesses of the counsel’s performance in the case, and provide positive, constructive guidance. Judges are encouraged to use this method with inexperienced counsel following each of their first few cases as lead counsel. Thereafter, they are encouraged to continue the practice at their discretion when needed or requested. For more experienced counsel, the Trial Judge should provide critique when requested or when the judge thinks it appropriate. Again, the content of these brief sessions will be determined by each judge individually.
8. Trial Judges should also consider using regular docket sessions and scheduled CLE sessions to provide orientation for new counsel and to address recurring problems. Obviously, any such references at regular docket sessions must be brief and to the point. When invited, Trial Judges are encouraged to participate in installation SJA, TCAP, and TDS training sessions.